Morrissey, C. J.
This is an action in equity brought by plaintiff to compel defendant, a fraternal beneficiary society, to issue and deliver to him a paid-up policy in the sum of $2,000, under the provisions of a by-law of defendant in force at the time the plaintiff became a member of the society. The by-law provided that every person joining the society, after reaching the age of 42 years and remaining a member thereof in good standing for a term of 20 years, “shall not thereafter be required to pay any assessment or dues and shall receive a paid-up certificate, payable at death to his designated beneficiary.” There was judgment for defendant, and plaintiff appeals.
It is admitted that plaintiff fell within the class specified, and remained a member in good standing for the period mentioned, but the answer alleges that defendant was organized under the laws of the state of Nebraska; that under its articles of incorporation it was authorized to create a fund' from which there should be paid upon the death of a member the proceeds of one assessment upon the surviving members, not exceeding the amount designated' in his beneficiary certificate; that defendant had the right to issue benefi*563eiary certificates to its members, the amount thereof to be paid upon the death of a member, but had no right or power to issue any other kind or class of. certificate, and that the society never had the right under the law to issue a paid-up certificate; and that the by-law relied upon is ultra vires. There are other allegations in the answer, but it is unnecessary to set them out.
The main questions presented have been determined adversely to plaintiff in the case of Haner v. Grand Lodge, A. O. U. W., p. 563, post, , and on the authority thereof the judgment of the district court is
Affirmed.